Judgment of resentence, Supreme Court, New York County (Richard D. Carruthers, J.), rendered May 18, 2012, resentencing defendant, as a second violent felony offender, to concurrent terms of 22 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Sweeny, J.E, Andrias, Freedman, Richter and Clark, JJ.